Exhibit21.1 List of Subsidiaries Name of Subsidiary Jurisdiction of Incorporation or Organization Emergent BioDefense Operations Lansing LLC Delaware Emergent Product Development Gaithersburg Inc. Delaware Emergent Commercial Operations Frederick Inc. Maryland Emergent Frederick LLC Maryland Emergent Sales and Marketing US LLC Delaware Emergent International Inc. Delaware Emergent Europe Inc. Delaware Emergent Manufacturing Operations Meriden LLC Delaware Emergent Product Development UK Limited England Oxford-Emergent Tuberculosis Consortium Limited England Emergent Sales and Marketing Germany GmbH Germany Emergent Product Development Germany GmbH Germany Emergent BioSolutions Malaysia SDN. BHD. Malaysia Emergent Sales and Marketing Singapore Pte. Ltd. Singapore Emergent Holding Asia Pte. Ltd. Singapore Emergent Manufacturing Operations Baltimore LLC Delaware EPIC Bio Pte. Limited Singapore Emergent Product Development Seattle, LLC Delaware Emergent Sales and Marketing Australia Pty Limited Australia Emergent Global Health Foundation Limited England
